Citation Nr: 0917926	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 Regional Office (RO) in 
New Orleans, Louisiana rating decision, which denied the 
Veteran's application for TDIU.

The Board notes the Veteran requested a hearing in his June 
2006 Substantive Appeal form, but the Veteran failed to 
appear for his hearing despite multiple proper notices being 
sent to his last known address.  The Veteran has not 
indicated good cause for missing his hearing nor has he 
requested the hearing be rescheduled.  Accordingly, the Board 
deems the Veteran's hearing request withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges entitlement to a TDIU.  He essentially 
contends that the impairment caused by his service-connected 
disability renders him unable to secure or maintain 
substantially gainful employment.  Having reviewed the claims 
file, the Board finds that additional development is 
necessary prior to the adjudication of this claim.

The Board notes that in written submissions the Veteran and 
his representative have explicitly argued that the Veteran's 
service-connected atopic dermatitis disability has increased 
in severity since his most recent June 2005 VA examination.  
Specifically, the Veteran argued in two (2) letters, both 
dated in May 2006, that his skin condition had worsened.  In 
one letter, the Veteran stated, "My disability has increased 
in [i]ndescribable severity."  He also alleged, "I have 
much more scar tissue than when I was last considered for 
additional compensation."  Furthermore, he contended, 
"Based on your decision in June 2005 my dermatitis has 
increased 100 fold."  The Veteran also described how, since 
December 2005, his skin condition required that he remain 
immobile for some part of every day.  The Veteran also 
claimed that his pain and misery had increased and that he 
now was unable to concentrate for more than 10 to 15 minutes 
at a time because of the symptoms of his skin condition.  In 
a submission dated in May 2009, the Veteran's representative 
noted the Veteran's statements made in May 2006 and claimed 
that because of the passage of time the June 2005 VA 
examination was "too stale, and not specific enough in 
detail for rating purposes."

The Board notes that a claim need not be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95 (1995).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that a veteran is entitled to a new 
VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court 
has also held that VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

In this case, the RO acted appropriately in attempting to 
develop the issue on appeal by arranging for a VA examination 
that addressed whether or not the Veteran's service-connected 
disability rendered him unable to work.  In the report of 
that examination, the VA examiner specifically found that his 
service-connected skin disability did not prevent him from 
maintaining employment.  However, in light of the Veteran's 
contentions that his disability has worsened a tremendously 
since that examination, the claim must be remanded in order 
to afford the Veteran another VA examination to determine the 
current severity of his atopic dermatitis, and the impact, if 
any, on his employability. 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected atopic dermatitis.  Any 
tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination.  Specifically, the 
examiner should note the maximum 
percentage of the Veteran's body that is 
covered with dermatitis.  The complete 
rationale for any opinions expressed 
should be provided.  The examiner must 
offer a specific opinion as to whether the 
Veteran's skin disorder renders him unable 
to secure or maintain substantially 
gainful employment.

2.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




